DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22, 24, 26, 27, 29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et al. (US Serial No. 2012/0010066), Arney et al. (US Serial No. 20070254975), and Mazzanti (US Serial No. 2006/0165903).
Regarding claims 14, 15, 17-21, 26, 29, and 31; Bowman et al. teaches a composition, suitable for use in three dimensional printing, that includes (a) a first monomer comprising at least one ethylenically unsaturated group (e.g., a polymerizable ethylenically unsaturated group) and at least one Si-N linkage (e.g., a silazane, etc.), at least one Si-O linkage (e.g., a siloxane, etc.), and/or at least one Si-C linkage (e.g., a carbosilane, etc.; the monomer molecule does not include a functional group consisting of a thiol group) (instant claim 15), employed in an amount of at least 25% by weight, and (b) a second monomer comprising at least one thiol functional group [0009].  Bowman et al. teaches the composition further comprises a photoinitiator [0010] (e.g. DMPA (2,2-dimethoxy-2-phenylacetophenone) [0014-0018; 0049], capable of generating free radicals by intramolecular bond cleavage or intermolecular hydrogen abstraction when exposed to light having a wavelength from about 200 nm to about 500 nm), heat polymerization inhibitors, light stabilizers, and UV absorbers [0038].
Specifically, Bowman et al. teaches the monomer (a) is one of the following formulae, wherein R is a vinyl group [Fig1; 0009; 0011].
 
    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

Although Bowman et al. fails to teaches a preferred monomer (a) having a (meth) acrylate group; Bowman et al. teaches a "functional group" or "group" refers to a group of atoms that represents a potential reaction site in a compound [0020].  For example, certain monomers described herein comprise ethylenically unsaturated groups (e.g., acrylate groups, methacrylate groups, vinyl functional groups, vinyl ether groups, allyl groups, double-bonds in ring structures such an norbornene, etc.) and/or thiol functional groups [0020].  Therefore, Bowman et al. teaches that vinyl groups and (meth)acrylate groups are functional equivalents for the purpose of functioning as ethylenically unsaturated groups on the monomer (a), suitable for use in ceramic compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Bowman et al. teaches the composition may further comprise an inhibitor [0038], but fails to teach the composition further comprising the inhibitor in an amount of 0.001 to 10 wt. % (claims 29).  Fischer et al. teaches a light curable ceramic composition that contains a polymerizable binder and a polymerization initiator [abs].  Fischer teaches the addition of an inhibitor at a concentration of 0.001 to 1% [0068] that includes hydroquinone monomethyl ether (MEHQ) [0069].  Bowman et al. and Fischer et al. are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV inhibitor, as taught by Fischer et al., to the composition of Bowman et al., and would have been motivate to do so in order to prevent spontaneous polyreaction and improve storage stability, as suggested by Fischer et al. [0068].
Bowman et al. fails to teach the composition further comprises a thermal free-radical initiator.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition may further comprise a thermal initiator, such as dicumyl peroxide (claim 26) [0110].  Bowman et al. and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the dicumyl peroxide thermal free-radical initiator, as taught by Arney et al., to the ceramic composition of Bowman et al., and would have been motivated to do so in order to aid in maintaining structural integrity during pyrolysis, as suggested by Arney et al. [0110].
Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles (claim 31) [0076-0078], employed in an amount of about 1% [0101].  Mazzanti teaches the use of UV absorbers in a preferred embodiment, employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400; as calculated by Examiner) [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  It is noted that the instant specification discloses specific 3D printing resolution agents to be UV absorbers and 2- (2-hydroxyphenyl) benzotriazole [0042, 0045].
Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400) [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber in an amount of 2.5% by weight, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].
The Examiner makes note that “for 3D printing and free-radical polymerization” are merely an intended use limitations.  The Examiner also makes note that “when exposed to light” is a future intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  
	 Regarding claim 16; Bowman et al. teaches the vinyl group is in a terminal position [see formula above; Fig1; 0009; 0011].
	Regarding claims 22 and 24; Bowman et al. teaches the photoinitiator is suitable DMPA (2,2-dimethoxy-2-phenylacetophenone), employed in an amount of 0.02 wt. %  [0014-0018; 0049].
	Regarding claim 27; Bowman et al. teaches the use of several photoinitiators/photosensitizers which are reactive at different wavelengths [0037].
Regarding claim 32; Bowman et al. teaches the composition may further include a filler [0037], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Bowman et al. and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Bowman et al., and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

Claims 14-22, 24, 26, 27, 29, and 31-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), in view of Sherwood et al. (US Serial No. 2014/0274658) and Mazzanti (US Serial No. 2006/0165903).
Regarding claims 14, 15, 17-21, 24, 26, 29, and 31; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group (instant claims 14-19), an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053].  A thiol group is not explicitly required by the taught carbosilane, thus the monomer molecule does not include a functional group consisting of a thiol group.
Harimoto teaches the use of a radical initiators, such as benzoyl peroxide [0102], wherein in a preferred embodiment, the radical initiator is employed in an amount of about 1% by weight (as calculated by Examiner) [Ex9-11] (instant claims 22,24, 26).  The Examiner makes note that the teaching of benzoyl peroxide in Harimoto, reads on both a photoinitiator and a thermal free radical initiator, as the two are not required to be separate and distinct. Furthermore, it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Harimoto fails to teach the composition further comprising a free radical inhibitor.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises thermal polymerization inhibitor, such as hydroquinone (instant claim 29) [0068].  Manzatti teaches additive (i.e. radical inhibitors) are employed in an amount of 3% by weight [Ex6].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the polymerization inhibitor, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to prevent polymerization during storage, as suggested by Mazzanti [0068].
Harimoto fails to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as a 2-hydroxyphenyl benzotriazole (instant claim 31) [0076-0078], employed in an amount of about 1% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].
Regarding claim 16; Harimoto et al. teaches the vinyl group is in a terminal position [see formula above; Fig1; 0009; 0011].
	Regarding claim 27; Harimoto teaches the use of several photoinitiators/photosensitizers which are reactive at different wavelengths [0102].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 32; Harimoto  teaches employing a filler, however fails to teach the amount as required by the instant claim. Sherwood et al. teaches polysilocarb materials comprising fillers, employed in an amount of about 2 volume % to about 5 volume% [0112].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the filler in an amount of from about 2 volume % to about 5 volume % as taught by Sherwood et al. in the composition of Harimoto, and would have been motivated to do so in order to increase strength, as suggested by Sherwood et al. [0112].

Response to Arguments
	As a preliminary matter, during the interview dated 07 June 2022, the Examiner and Applicant’s Representative discussed a proposed amendment in order to overcome the rejection in view of Bowman et al. (US Serial No. 2006/0069176), by positively excluding thiol containing compounds from the claimed monomer formulation.  As the independent claim is presently presented, a thiol functional group is only excluded from the monomer molecule, but is not excluded in the claimed monomer formulation.  As such, the rejection in view of Bowman et al. stands.
	Arguments regarding Bowman et al. are substantially similar to those sent forth in the previous Response dated 29 November 2021 and have thus been responded to in the Final Office Action dated 23 March 2022.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767